Citation Nr: 0523718	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for back and spinal 
cord disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to December 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied 
service connection for back and spinal cord disability and a 
headache disorder, and also denied a compensable rating for 
psychoneurosis, hysteria.  In January 2004, the veteran filed 
a general notice of disagreement (NOD) that asked VA to 
reconsider his claim.  The RO then determined that the NOD 
expressed disagreement with the denials of the service 
connection claims but not with the denial of the compensable 
rating.  Consequently, the RO issued a February 2004 
statement of the case addressing only the two service 
connection claims.  Inasmuch as the veteran's NOD does not 
contain a specific statement indicating his disagreement with 
the denial of the compensable rating for psychoneurosis, 
hysteria, the Board will follow the RO's course of 
adjudication and limit the issues on appeal to those listed 
above.  (See 38 C.F.R. § 20.201:  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were  made on several issues at the same time, the specific 
determinations  with which the claimant disagrees must be 
identified).  
 
A hearing at the RO was originally scheduled in June 2004.  
However, the veteran's representative subsequently cancelled 
the hearing, indicating that the veteran would contact VA to 
schedule a new hearing date when he was healthy enough to 
travel to the RO.  In June 2005, the case was certified to 
the Board without clarification of whether the veteran still 
desired to reschedule the hearing.  In a July 18, 2005 
letter, the veteran's representative requested that the case 
be advanced on docket, due to the veteran's advanced age 
(82).  On August 1, 2005, the Board granted the advance on 
docket.  On August 18, 2005, the Board contacted the veteran 
to clarify whether he still wished to reschedule his hearing 
or if he wanted the Board to decide his case on the existing 
evidence of record.  The veteran indicated that he would like 
the Board to decide his case based on the existing evidence 
of record as his age prevented him from traveling to the RO.


The issue of entitlement to service connection for headaches 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDING OF FACT

A back and spine disorder was not manifested in service, and 
there is no competent evidence that the veteran's back and 
spinal cord disorder is related to a disease or injury that 
was incurred or aggravated in service.


CONCLUSION OF LAW

Service connection for back and spinal cord disorder is not 
warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  The veteran's 
initial claim in June 2003 was very general, citing back pain 
and headaches without explicitly indicating that he wished to 
apply for service connection for these conditions.  As a 
result the RO issued a general VCAA notice letter in 
September 2003 (prior to the rating on appeal), which 
specifically explained the evidence necessary to substantiate 
his claim for increased compensation (i.e. medical findings 
or other observations that his service connected disability 
had become worse) and more generally explained what the 
evidence must show to substantiate a claim for service 
connection.  The letter also outlined his and VA's 
responsibilities in claims development, specifically 
informing him that VA was responsible for obtaining records 
from any federal agency and for making reasonable efforts to 
get relevant records not held by a federal agency and that VA 
would notify him if they were not able to obtain requested 
records.  Additionally, the veteran was asked to clarify the 
specific disabilities he was claiming.

While notice in full compliance with the requirements of the 
VCAA was not provided prior to the initial rating in the 
matters on appeal, the notice provided by the September 2003 
correspondence was a reasonable response to the nonspecific 
claim filed.  As the veteran's intentions were clarified, he 
was provided notice in substantial compliance with the VCAA.  
He is not prejudiced by any notice timing deficiency because 
he has had ample opportunity to respond (and participate in 
the adjudication and appeals process) after the substantially 
complete notice was given.  

While the veteran was not advised verbatim to submit 
everything he had pertinent to his claim, the September 2003 
letter informed him generally of the type of evidence 
necessary to substantiate his claim and asked him to submit 
such evidence.  The February 2004 SOC (at p. 4) specifically 
provided him with the text of the regulatory provision that 
the claimant is to be advised to submit all pertinent 
evidence in his possession.

The Board finds that the content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The cited September 2003 letter and the 
February 2004 SOC advised him of the type of evidence he 
needed to submit to establish his claim, asked him to submit 
such evidence and asked him to assist in obtaining 
outstanding medical records or information supporting his 
claim.  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of pertinent medical 
treatment.  The veteran has not identified any additional 
evidence pertinent to his claim and has affirmatively 
indicated that he has no further evidence to submit.

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the  Secretary to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  
Here, there is no competent evidence suggesting a nexus 
between the veteran's current back and spinal disability and 
his military service.  Consequently, an examination is not 
necessary.  VA has met its assistance obligations.  No 
further assistance is required.  The claimant is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Service medical records reveal that in July 1945, the veteran 
suffered an attack characterized by sudden onset of headache, 
nausea and extreme weakness, rapidly followed by numbness and 
tingling of an ascending character affecting all extremities, 
with a stiffness and inability to use his arms and legs.  He 
also experienced extreme difficulty in swallowing, inability 
to speak and numbness and tingling of the lips and face.  
These symptoms were gradually relieved by suggestion, and in 
an hour the paralysis symptoms were relieved and there 
remained only a severe headache and a sense of extreme 
exhaustion.  In August 1945, he suffered a similar attack 
that did not involve paralysis.  The morning after this 
attack the only residuals were headache, extreme tiredness 
and weakness and an aching pain in the shoulders, back and 
legs.  At that time physical and neurological examinations 
were essentially negative.   His condition was diagnosed as 
psychoneurosis hysteria, and he was transferred to a military 
hospital.  In December 1945, a Board of Medical Survey 
evaluated him and determined that he was no longer fit for 
service.  The diagnoses were psychoneurosis, hysteria and 
physical, neurological and laboratory examinations were all 
negative.  No back or spinal cord problems were noted.  The 
Board recommended discharge from service.

On VA examination in December 1947, it was noted under the 
veteran's medical history, that he went to see Dr. H four or 
five times in October 1947 for severe headaches and 
backaches.  The veteran indicated that he was still bothered 
with headaches and that once in a while he got the backache 
with the headache.  When he would get the headache, he would 
get nervous and break out in perspiration, the upper part of 
his body especially.  On physical examination the veteran was 
found to have an erect carriage, a normal gait and good 
posture and muscular development.  The diagnosis was 
conversion reaction, hyperkinetic and chronic.

A March 1948 letter from Dr. H indicated that the veteran had 
been under the doctor's care since September 1947 when he 
came in complaining of nervousness, headaches, attacks of 
profuse perspiration and excessive fatigue.  Physical 
examination at that time was essentially negative.  

On January 1992 private neurological evaluation, Dr. R., a 
board certified neurologist indicated that the veteran was 
suffering obvious back pain.  The veteran had not experienced 
any significant back problems previously although he had a 
long standing history of migraine headaches.  The veteran 
stated that his back pain with radiation into his right hip 
and leg had begun four months prior.  He would develop 
weakness, numbness and tingling in his right leg while lying 
on the floor to work on a car.  At the time of the 
examination he could not walk for more than 50 feet without 
needing to sit down.  An MRI showed a ruptured disc at the 
L4-L5 level as well as spinal stenosis.  His condition was 
diagnosed as lumbar spinal stenosis and radiculitis due to 
discogenic syndrome.  The veteran underwent lumbar 
laminectomy and a lumbar laminotomy with excision of a 
herniated intervertebral disc L3-4, right side.  

Private medical records from February 1996 to September 2003 
show additional diagnosis and treatment for cervical 
stenosis, cervical spondylosis, neck pain, lumbar 
spondylosis, degenerative disease of the cervical, thoracic 
and lumbar spine radiculopathy, arthritis, central 
neurological dysfunction, and peripheral neuropathy.  The 
veteran underwent cervical laminectomy in September 1998.  

VA progress notes from January 2001  to July 2003 show 
treatment for spinal stenosis, degenerative disc disease, 
degenerative nerve disease, myelopathy, balance problems and 
paresthesias of the neck.  The notes indicate that the 
veteran suffered a motor vehicle accident in January 2001 
that caused pain and stiffness in the cervical spine.  

In his June 2003 claim, the veteran indicated that after 
discharge, he was still having the same attacks but they 
weren't as frequent as when he was in service.  In 1993, he 
had gotten to the point where he could not walk.  An MRI 
found his "back bone" and spinal cord in very bad shape.  
He subsequently had back surgery after which his headaches 
were less painful and he could walk better but his nerves did 
not return to life.  His back pain was still there and his 
legs were still numb.  The veteran felt that his problems all 
stemmed from his experience during service landing on Tinian, 
an island which is surrounded by coral reefs.  When he went 
over the side of the landing boat, he hit a coral reef just 
under the water.  On shore it did not bother him until after 
returning to Saipan but he felt that this was the main cause 
of his suffering.  

In a subsequent June 2003 statement, the veteran indicated 
that he really started to suffer constantly in the year 1991-
1992, when his leg nerves really went bad and it got to the 
point where he could not walk.  He indicated that his 
postservice attacks followed the same pattern as those in 
service until his back operation in 1993. 

In a September 2003 statement, the veteran indicated that he 
could not remember the names of the doctors who treated him 
in the 1950s, 60s, and 70s so he could not contact them.   

In October 2003, the veteran submitted lay statements/letters 
in support of his claims.  In a January 2002 letter, a former 
coworker indicated that there were times at work the veteran 
just could not function and had to go home to bed for a few 
days.  This happened on a fairly regular basis, maybe 8 to 10 
times per year.  The coworker remembered that the illness was 
hard to define but included severe headaches and backaches.  
In a March 2002 letter a friend indicated that during the 
thirty plus years he had known the veteran, he felt that his 
major back problems and physical problems began as a direct 
result of his military service.  Another letter from a 
married couple (undated) indicated that they had known the 
veteran for almost fifty years.  Since they had first become 
acquainted with him, they had known about his migraine 
headaches and problems with his back.  

On VA psychiatric examination in September 2003, the examiner 
did not find any evidence that the veteran currently suffered 
from psychoneurosis, hysteria or any other psychiatric 
diagnosis.  His current physical symptoms could all readily 
be explained by his known neurological and medical problems.  
The veteran reported  problems with numbness of the 
extremities, dizziness and double vision.  He indicated that 
since his back surgery in 1993, he no longer suffered from 
his previous "full blown" level of  symptomatology. 

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To prevail on the question of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West; 13 Vet. App. 247, 248 (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 
38 C.F.R. § 3.303(b).
Certain chronic diseases (including, as pertinent here, 
arthritis) may be service connected based on a presumption 
that they were incurred in service if they are manifested to 
a degree of 10 percent or more within one year of separation 
from active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted above, there are three threshold requirements that 
must be satisfied in order to establish service connection 
for a claimed disability.  The first, competent evidence (a 
medical diagnosis) of current disability is met.  The veteran 
clearly suffers from back and spinal cord disability as 
evidenced by diagnoses of spinal stenosis, spondylosis, 
degenerative disc disease, and arthritis.  There is also at 
least some evidence of back pain in service as back pain was 
one of the symptoms sometimes associated with the attacks 
attributed to psychoneurosis; however, there were no clinical 
findings indicative of a back disability at the time.  There 
is no competent (medical) evidence of record relating the 
current back and spinal cord disability to the back pain (or 
any other health problem experienced by the veteran) in 
service.  There is no evidence that arthritis was manifested 
in the first post service year so as to trigger application 
of the presumptive provisions for chronic disease in 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.    

Additionally, there is a time span of more than 35 years for 
which the record is silent as to any medical evidence of back 
disability.  The 1947 VA examination did not objectively 
document any back or spinal cord abnormalities or problems, 
but simply noted the veteran's report that backache 
complaints were sometimes associated with the attacks 
attributed to psychoneurosis.  The March 1948 letter from Dr. 
H, the veteran's treating physician at the time makes 
absolutely no mention of any back problems.  In short, after 
service, there is no objective medical evidence of any back 
or spinal problems until the January 1992 neurological 
examination by Dr. R.  At this examination, the veteran 
specifically stated that his back pain with radiation into 
his right hip and leg had begun four months prior and Dr. R 
specifically noted that the veteran had not experienced any 
significant back problems previously.  Given this evidence of 
much more recent etiology, combined with the long passage of 
time between service and the first medical evidence of back 
or spinal problems, the preponderance weight of the evidence 
is against finding a relationship between the veteran's 
current back and spinal problems and his active 
service/complaints of backache therein.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim).

While the veteran and the individuals who submitted 
supporting letters and affidavits may believe that there is a 
relationship between the back pain he suffered in service and 
his current back and spinal disability, as laypersons, they 
are not competent to attribute a current disability to 
disease or injury in military service.   Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In cases such as this, 
where competent evidence of medical causation is essential, 
lay statements alone are not sufficient to establish a 
medical nexus.   Id.

Given that the record contains no competent (medical) 
evidence supporting a nexus between current back and spinal 
disability and the veteran's service, or disease or injury 
therein, but does contain evidence supporting a more recent 
etiology, the preponderance of the evidence is against the 
veteran's claim and it  must be denied.


ORDER

Service connection for back and spinal cord disability is 
denied.  


REMAND

The veteran's attacks of illness in service ultimately 
diagnosed (and service connected as hysterical 
psychoneurosis) included symptoms of severe headaches.  The 
service connected disability is currently rated as mental 
illness under 38 C.F.R. § 4.130, Code 9410.  The rating 
criteria for Code 9410 do not include symptoms of headaches.  
The record does not include a recent medical work-up to 
determine whether the veteran currently suffers from a 
headache disorder.   On September 2003 VA examination, the 
veteran did mention that he had an extensive work-up for 
headaches in California at some unspecified time in the past.  
In a September 2003 statement he also mentioned that around 
1978 or 1979 he was treated for one of his attacks at Long 
Beach hospital.  Records of that work-up and hospital 
treatment are not associated with the veteran's claims file.          

Given that the medical evidence shows that the veteran 
experienced significant headaches (which were associated with 
his ultimately service connected psychiatric disability) in 
service and shortly thereafter, and that his statements, 
along with those of friends and coworkers, indicate that the 
headaches continued throughout his life, a VA examination is 
necessary to ascertain whether the veteran has a headache 
disorder that is related to his military service.

Accordingly, this case is remanded for the following:

1.  The RO should ask the veteran to 
identify all healthcare providers who 
evaluated or treated him for headaches 
since his service discharge (this should 
specifically include the provider of the 
extensive work-up he had for headaches in 
California).  The RO should secure 
complete records of the 
evaluations/treatment from all identified 
sources (specifically including any 
records from Long Beach Hospital in 1978 
or 1979).  

2.  The RO should then arrange for the 
veteran to be afforded a neurological 
evaluation to determine whether he 
currently suffers from a headache 
disorder and, if so, whether such 
disorder is related to service.  If a 
headache disorder is diagnosed, the 
examiner must opine whether it is at 
least as likely as not that such 
disability is related to the veteran's 
service, and specifically to the 
headaches he suffered therein.  The 
examiner must review the complete claims 
file in conjunction with the examination 
and must explain the rationale for the 
opinion given.  

3.  The RO should then readjudicate the 
claim seeking service connection for a 
headache disorder.  If it remains denied, 
the RO should provide the veteran and his 
representative an appropriate 
supplemental SOC, and give them the 
opportunity to respond.   The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.




______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


